ALEXANDER, District Judge.
This, matter came before the above entitled court on the 21st day of February, 1942, for trial of the matters alleged in the plaintiffs’ complaint. And it appearing to the court: that the plaintiffs’ complaint states an equitable action for the appointment and confirmation of His Eminence, The Most Reverend Theophilus, Archbishop and Metropolitan of the Russian Orthodox Greek Catholic Church of America, and his successors in that office and title, as the legal successor, and successors, to the title and trust of therein named trustees of and in therein specified real property at Sitka and at Juneau, Alaska, for and on account of the death of all of the said named trustees and the consequent failure of the said trusts; that said complaint states a cause of action whereof this court has jurisdiction; that the lands involved in said action are within the territorial jurisdiction of this court; that in accordance with 'the provisions of Chapter 2, Session Laws of Alaska for 1939, and the order of this Court, • summons for publication directed to the above named defendants was published on December 19th, 1941, .and once each week thereafter for four consecutive weeks, the last publication being on January 9th, 1942, in the Daily Alaska Empire, a newspaper of - general circulation published at Juneau, Alaska, all whereof appears by the *649original summons for publication and the publisher’s affidavit of publication thereof, filed herein, and by the record and files of this court in the within entitled action; that the defendants failed to appear or answer the plaintiffs’ complaint within the time prescribed by law, or at all; that the default of said defendants has been ordered and entered herein according to law; that the plaintiffs submitted their testimony in support of the matters and things alleged in their complaint; and that the court has made herein its findings of fact and conclusions of law,—
Now, therefore, on motion of Howard D. Stabler, plaintiffs’ attorney, it is Ordered, Adjudged and Decreed: That His Eminence, The Most Reverend Theophilus, Archbishop and Metropolitan of the Russian Orthodox Greek Catholic Church of North America, and his successor and successors in that ecclesiastical office, be, and he and they hereby are, named, constituted and confirmed by the court as the legal successor, and successors, to the title and trust, and to all the duties, rights, prerogatives and privileges thereof, of the deceased His Grace, Most Reverend Platon, Archbishop of the Russian Greek Eastern Catholic Orthodox Church of North America, to and in respect of all the real property at Sitka, Alaska, described in that certain Patent No. 423817 dated July 27th, 1914 (recorded May 24th, 1917, in Deed Book 3, pages 115-122 of the Sitka Recording District at Sitka, Alaska), and conveyed by the United States of America in trust to His Grace, Most Reverend Platon, Archbishop of the Russian Greek Eastern Catholic Orthodox Church of North America, his successors and assigns; and also to the title and trust, and to all the duties, rights, prerogatives and privileges, of the deceased His Grace,' Most Reverend Platon, Archbishop of the Russian Greek Eastern Catholic Orthodox Church of North America, to and in respect of all the real property at Juneau, Alaska, described in that certain Patent No. 496292 dated October 29th, 1915 (recorded December 18th, 1941, in Book 36 of Deeds, at pages 478-480 of the Juneau Recording District, at Juneau, Alaska), conveyed by the United States of America in trust to His Grace, Most Reverend Platon, Archbishop of the Russian Greek Eastern Catholic Orthodox Church of North America, his successors and assigns.
And it is Further Ordered, Adjudged and Decreed: That His Eminence, The Most Reverend Theophilus, Archbishop and Metropolitan of the Russian Orthodox Greek Catholic Church of North America, and his successor and successors in that ecclesiastical office, be, and he and they hereby are, named, constituted and confirmed by the court as the legal successor, and successors, to the title and trust, and to all the duties, rights, prerogatives and privileges thereof, of George Kostromitenoff, Peter Kostromitenoff and J. C. Koosher, all deceased, to and in respect of all the real property at Juneau, Alaska, described in that certain deed of conveyance dated August 30th, 1898, made by Thomas R. Lyons, Townsite Trustee of the Townsite of Juneau, Alaska, (recorded September 8th, 1898 in Trustee’s Deeds Book, page 229 of the Juneau Recording District at Juneau, Alaska) whereby the said real property described therein was conveyed by the United States of ' 'America' in trust to the said George Kostromitenoff, Peter Kostromitenoff and J. C. Koosher.
And it is Further Ordered, Adjudged and Decreed: that all the hereinbefore referred to lands and real estate at Sitka and at Juneau, Alaska, excepting such fractions or portions thereof as may have been lawfully transferred or sold, or otherwise lawfully disposed of, and all rights, titles, estates, liens, interests and/or benefits in, or in respect of, such lands and real estate accruing to, or claimed by, the members of St. Nicholas Church situated at Juneau, Alaska, the members of St. Michael’s Cathedral situated at Sitka, Alaska, the members of tbe Russian Orthodox Greek Catholic Church of America, and all other persons and parties, known and unknown, be, and -they hereby are, subject to the aforesaid title and trust of His Eminence, The Most Reverend Theophilus, Archbishop and Metropolitan of the Russian Orthodox Greek Catholic Church.of North America, *650and his successors in that ecclesiastical office.
Done in open court at Juneau, Alaska, the day, month and year hereinbefore first written.